         Case 9:20-mj-00022-KLD Document 3 Filed 07/07/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              MISSOULA DIVISION


 In the Matter of the Search of:
                                                   MJ 20-22-M-KLD




  Residence of Mark Kilgore, 418                    ORDER

  Vanderwood Road, Libby, MT 59923




      The warrant in the above-entitled matter having been executed and returned

- together with a copy ofthe certified inventory of the property seized - to the

undersigned, the Clerk of Court is directed to file the same.

      IT IS SO ORDERED.


             DATED this 7* day of July, 2020.




                                                    een L. DeSdto
                                              United States Magistrate Judge




                                          1
